IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 9, 2009

                                     No. 08-30972                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk




YOLANDA ANN COLLINS,

                                                   Plaintiff-Appellant,
v.

AUDUBON NATURE INSTITUTE, INC.,

                                                   Defendant-Appellee.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                 No. 2:07-CV-549




Before SMITH, STEWART, and SOUTHWICK. Circuit Judges.
PER CURIAM:*


       Yolanda Collins appeals a summary judgment in her suit for employment
discrimination. Briefing is complete. Defendant Audubon Nature Institute, Inc.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 08-30972

(“Audubon”), moves to dismiss the appeal as frivolous. We agree with its asser-
tion that Collins has not presented arguments in her brief in the form required
by the applicable rules. Nor has she shown that the district court committed er-
ror, much less reversible error, in dismissing on summary judgment.
         The district court set forth its reasons in a thorough and convincing opin-
ion. The appeal is frivolous, essentially for the reasons given by the district
court.    The motion to dismiss the appeal is GRANTED, and the appeal is
DISMISSED as frivolous. See 5 TH C IR. R. 42.2.
         Audubon moves for damages under F ED. R. A PP. P. 38 and for attorney fees
and costs. We have considerable leeway in whether to grant such requests, even
where an appeal is frivolous. Here we elect to award Audubon double costs as
permitted by rule 38 but otherwise to deny damages and attorney fees. We warn
Collins, however, that further meritless filings in this court or the district court
can result in imposition of fees and costs. The motion for damages under rule 38
is GRANTED in part, limited to double costs on appeal. The motion for attorney
fees is DENIED. The motion for costs is DENIED except as stated above.




                                          2